DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse device and method of Species 4 (shown in Fig. 6) and Claims 1-3, 5, 8-10, 12, 15-16, and 18 in the response to restriction requirements filed 10/18/22 has been acknowledged. 

Status of Claims
Claims 4, 6-7, 11, 13-14, 17, and 19-20 are withdrawn from further consideration as being drawn to nonelected inventions.
Claims 1-3, 5, 8-10, 12, 15-16, and 18 are examined on merits herein. 

Claim Objections
Claims 1, 3, 9, 12, 15, 16 are objected to because of the following informalities:  
Claims 1, 3, 9, 12, 15, and 16 recite “frontside metal” or “buried metal” with no article. 
Claim 3 recites (lines 3-5): “the one or more wordlines formed with frontside metal include a write wordline coupled to the passgate transistors, and the write wordline is formed with frontside metal”. Examiner suggests changing the recitation to: “the one or more wordlines formed with a frontside metal include a write wordline coupled to the passgate transistors” (since another part of the limitation seems to be redundant). Similar objection applies to a recitation of lines 6-7.
Claims 10 and 16 have recitations similar to those of Claim 3 and are objected for the same reason.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5, 8, 12, 15, 16, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1 and 2: Claim 1 recites (lines 2-3): “multiple transistors arranged as a bitcell; and multiple wordlines coupled to the multiple transistors”, while Claim 2, dependent on Claim 1, recites: “the multiple transistors include 8-transistors (8T)”. Recitations to “multiple transistors” in Claims 1 and 2 contradict to each other, since, per Claim 1, word lines are connected to all multiple transistors, while per Claim 2, the multiple transistors create an 8T-cell of a SRAM. However, based on the specification of the application (Fig. 1, showing an 8T SRAM bitcell, and paragraph 0013 of the published application, US 2022/0223514) only two wordlines (WWL and RWL) are coupled to only three of eight transistors in a bit cell. 
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation of Claim 1 was interpreted as: “multiple transistors arranged as a bitcell; multiple wordlines coupled to a few of the multiple transistors”.
With the above interpretation of lines 2-3 of the Claim 1, Claim 2 is interpreted as originally filed.
In re Claims 3 and 5: Claim 3 recites (line 7): “the read wordline is formed with buried metal”, and Claim 5, dependent on Claim 3, recites (line 3): “the read bitline is formed with the buried metal”. A combination of the above recitations is unclear, since citing “the buried metal” in Claim 5 (e.g., with article “the”) means that the read bitline is formed from the same buried metal from which the read wordline is formed. However, this contradicts with the specification of the application, showing in Fig. 6 that a read bitline and a read wordline are formed from different rails. Although Fig. 6 shows that one rail looks like being attached to another, such interpretation of Fig. 6 contradicts to Fig. 1 showing the cell circuitry – a direct electrical connection between a read wordline RWL and a read bitline RBL prevent transistor T7 operate as a transistor, since it short-circuited its gate and source/drain.
Appropriate correction is required to clarify the claim language.
For this Office Action, line 7 of Claim 3 is interpreted as filed, though with article “a” near “buried metal”, while line 3 of Claim 5 was interpreted as: “the read bitline is formed with a buried metal”.
In re Claims 2-3 and 8: Claims 2-3 and 8 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1.
In re Claim 12: Claim 12 has the same issue as Claim 5, and for this Office Action, the last limitation of Claim 12 was interpreted as: “the read bitline is formed with a buried metal”.
In re Claim 15: Claim 15 recites: “fabricating multiple transistors arranged as a bitcell; and fabricating multiple wordlines coupled to the multiple transistors”. This recitation has the same issue as Claim 1 has, and shall be corrected. 
For this Office Action, the cited limitation of Claim 15 was interpreted as: “fabricating multiple transistors arranged as a bitcell and fabricating multiple wordlines coupled to some of the multiple transistors”.
In re Claims 16 and 18: Claim 16 recites: “one or more other wordlines are formed with buried metal”, and Claim 18 recites: “the read bitline is formed with the buried metal”. Claim 18 has the same issue that is discussed above for Claim 5, and for this Office Action, it is interpreted accordingly, while Claim 16 is interpreted as originally filed.
In re Claim 16: Claim 16 is rejected under 35 U.S.C. 112(b) due to dependency on Claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohsawa et al. (US 2009/0086559). 
In re Claim 9, Ohsawa teaches a device comprising (Figs. 1-2):
a physical layout of transistors MC (Fig. 1, paragraphs 0040) arranged in a bitcell structure - wherein each bitcell comprises a single transistor MC (Fig. 2, paragraph 0046);
a first wordline FWLL1 (Fig. 1, paragraph 0040) coupled to first transistors of the transistors (e.g., to transistors of a first row), wherein the first wordline – FWL (in Fig. 2, paragraph 0047) is formed with (a) frontside metal (paragraph 0084); and
a second wordline BWLL2 (Fig. 1, paragraph 0040) coupled to second transistors of the transistors (e.g., to transistors of a second row), wherein the second wordline – BWL (in Fig. 2, paragraph 0047) is formed with (a) buried metal (paragraph 0084).

Allowable Subject Matter
Claim 10 is objected to as being dependent on a rejected base Claim 9, but would be allowed if amended to include all limitations of Claim 9 (and corrected to exclude objections). 
Independent Claims 1 and 15 contain allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claims 1 and 15: Claims 1 and 15, as interpreted, contain allowable subject matter in limitations: “one or more wordlines are formed with (a) frontside metal, and wherein one or more other wordlines are formed with (a) buried metal”, in combination with other limitations of the claims.
Re Claim 10: Claim 10 contains allowable subject matter in its limitations: “the first wordline formed with (a) frontside metal includes a write wordline coupled to the passgate transistors” and “the second wordline formed with (a) buried metal includes a read wordline coupled to the read transistor”, in combination with limitations of Claim 9, on which Claim 10 depends.
With respect to Claims 1 and 15, as interpreted, Examiner found no prior arts having a single bitcell in which some wordlines are formed from a frontside metal while other are formed from a buried metal, though there are multiple prior arts teaching a bitcell with all wordlines formed from a frontside metal (or a conductive material disposed above a substrate used for transistors) or teaching a bitcell with all wordlines formed from a buried metal (or a buried conductive material). Similar applies to bitlines. 
With respect to Claim 10, although there are multiple prior arts teaching a bitcell comprising passgate transistors and read transistors (including, for example, Chong et al, US 2020/0219890, teaching an 8-T bitcell), Chong cannot be combined with Ohsawa (used for the rejection of Claim 9), since they are directed to different types of bit cells.
Prior arts of records, in addition to the arts cited above, include: Vadi (US 2020/0373240), Yoon et al. (US 2018/0350905), Cho et al. (US 2011/0241102), Tomishima (US 2016/0322363), Kim et al. (US 2018/0158526), Brenan et al. (US 2008/0150007), or Lu et al. (US 2014/0209993). 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 10/21/22